DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment filed on 12/7/2020. It is noted that in the amendment, applicant has amended claims 21-23. There is not any claim being added into or canceled from the application. The pending claims are claims 1-6, 8, 10-13, 15-18 and 20-24. Note that claims 7, 9, 14 and 19 were canceled in the amendment of 5/7/2020.
Response to Arguments
3.         The amendments to the claims as provided in the amendment of 12/7/2020, and applicant's arguments provided in the mentioned amendment, pages 8-12, have been fully considered and yielded the following conclusions.
A) Regarding to the rejections of claims 21-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 9/30/2020, the amendments to the claims as provided in the amendment of 12/7/2020, and applicant's arguments provided in the mentioned amendment, pages 8-9, have been fully considered and are sufficient to overcome the rejection of the claims 21-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
B) Regarding to the rejection of claims 1, 8, 12-13, 16-18 and 21-24 under 35 U.S.C. 103 as being unpatentable over Hauger et al (US Patent No. 7,901,080, of record) in view of 
Election/Restrictions
4.	Claims 1, 12 and 17 are allowable. The restriction requirement among inventions I-IV, as set forth in the Office action mailed on 9/23/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/23/19 is now withdrawn.  Claims 2 and 4 directed to Invention I, claims 3, 15 and 20 directed to Invention II and claims 5-6 and 11, see Note below, directed to Invention III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note: The rejoined claim 11 has problem(s) of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and needs to be amended. In particular, the feature thereof “the distance measurement” appeared on lines 2-3 and on lines 3-4 lacks a proper antecedent basis. Applicant should note that the base claim 1 recites a detected distance, see claim 1 on lines 11-13. The mentioned feature is changed to --the detected distance-- via an Examiner’s amendment as provided below.
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows: 
In the claims:
A) In each of claims 2-3, 5-6, 11 and 15: on line 1 of each claim, changed the status indicator of each claim form “(Withdrawn)” to --(Original)--;
B) In each of claims 4 and 20: on line 1 of each claim, changed the status indicator of each claim from “(Withdrawn  -  Previously presented)” to --(Previously presented)--; and
C) In claim 11: on lines 2-3, changed “the distance measurement” to --the detected distance--, and on lines 3-4, changed “the distance measurement” to --the detected distance--.
Allowable Subject Matter
7.	Claims 1-6, 8, 10-13, 15-18 and 20-24 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872